Hill, J.
John Reid Broderick and others filed their petition for injunction, receiver, accounting, and equitable relief against Robert S. Reid, alleging, that they are entitled as heirs at láw to a one-fourth interest in the estate of John Henry Reid, deceased; that the defendant was appointed temporary administrator of the estate on April 24, 1919, and as such had taken charge of a retail drug-store belonging to the estate and had been unlawfully operating the same as. a going concern since the date of his appointment as such temporary administrator. A rule to show cause was issued against the defendant, Robert S. Reid, to which he filed his answer; *396and upon the hearing a temporary receiver was appointed to take charge of the drug-store and all other property and assets of the estate of John Henry Reid, deceased, then in the possession or control of the defendant. Robert S. Reid thereafter filed his answer to the petition at the appearance term of the court, on October 29, 1923, and, by way of answer in the nature of a cross-bill, alleged that Edward F. Broderick (who appeared in the petition as next friend of the two minor petitioners) had withdrawn the sum. of $3846 of the assets of the estate before turning the same over to Robert S. Reid after his appointment as temporary administrator; and a rule nisi was thereupon issued as prayed by the defendant, requiring Edward E. Broderick to show cause why he should not. be made a party defendant to said cause. Edward E. Broderick filed his demurrer to the answer of the defendant in the nature of a cross-bill, .and also filed his response to the rule to show cause why he should not be made a party defendant to said ease; and the hearing of the rule to show cause was had solely upon the above recited pleadings. The court, on December 27, 1923, rendered judgment and entered orders overruling the demurrer and the answer of Edward E. Broderick to the rule to show cause issued upon the answer in the nature of a cross-bill filed by the defendant, Robert S. Reid; and the-court rendered judgment m ing Edward E. Broderick a party defendant to the cause. To each of the judgments and orders of the court Edward F. Broderick excepted and alleged that the court erred in overruling the demurrer to the answer of the defendant in the nature of a- cross-bill, and in overruling the answer of Edward F. Broderick to the rule to show cause, and in not discharging the rule against him, and in making him a party defendant to said cause as prayed for by Robert S. Reid in his answer in the nature of a cross-bill.
We hold that the court did not err in overruling a demurrer to the answer of the plaintiff in error, and in making him a party defendant to the suit. See Conley v. Buck, 100 Ga. 187 (28 S. E. 97).

Judgment affirmed.


All the Justices concur.